Per curiam.
Alvin R. Lenoir seeks reinstatement as a member in good standing of the State Bar of Georgia. In 1995 this Court suspended Lenoir for 24 months based on his guilty plea in the District Court for the Northern District of Georgia to the misdemeanor theft of government property. In the Matter of Lenoir, 265 Ga. 403 (456 SE2d 584) (1995). Lenoir has demonstrated that he met the condition of reinstatement that he make full restitution to his former employer. Accordingly, it is hereby ordered that he be reinstated to the practice of law in Georgia.

Reinstated.


All the Justices concur, except Benham, C. J, not participating.